





Exhibit 10.2


CEO TRANSITION AND RETIREMENT AGREEMENT
THIS CEO TRANSITION AND RETIREMENT AGREEMENT (“Agreement”) is entered into as of
April 13, 2019 (“Execution Date”) by John R. Ambroseo (“Executive”) and
Coherent, Inc. for and on behalf of itself and its predecessors, successors,
assigns, parents, subsidiaries, branches, affiliated entities and related
entities (collectively, “Company”). Executive and Company are collectively
referred to in this Agreement as the “Parties.”
WHEREAS, Executive has been employed by the Company for more than thirty years
and Executive and the Company would like to provide for an effective transition
of the Chief Executive Officer role in connection with Executive’s retirement as
of December 1, 2021 (the “Retirement Date”);
WHEREAS, the Board of Directors of Coherent, Inc. (“Board”) will commence a
search process to identify a successor Chief Executive Officer;
WHEREAS, Executive shall transition to the role of Special Advisor from the role
of Chief Executive Officer as of the earlier of (i) the transition date
communicated by the Board in writing in advance to the Executive in connection
with the commencement of a successor to serve as Chief Executive Officer of the
Company and (ii) the second anniversary of the Execution Date (such earlier
date, “Transition Date”);
WHEREAS, the Company wishes to set forth the terms of Executive’s role with the
Company during the period from the Execution Date through the Retirement Date in
exchange for the agreements expressed herein;
WHEREAS, this Agreement sets forth the terms and conditions of Executive’s role
with the Company during the period from the Execution Date through the
Retirement Date and any continuing obligations of the Parties to one another
following the end of the employment relationship;
WHEREAS, each of the undersigned Parties to this Agreement has had ample
opportunity to review the facts and law relevant to this issue, has consulted
fully and freely with competent counsel of its choice if desired, and has
entered this Agreement knowingly and intelligently without duress or coercion
from any source and Executive has had a reasonable time in which to consider
whether to sign this Agreement.
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:


1



--------------------------------------------------------------------------------







Exhibit 10.2


1.Title and Provision of Services. From the Execution Date through immediately
before the Transition Date, Executive shall continue to serve as Chief Executive
Officer and President of the Company with the duties, responsibilities and
authority consistent with those Executive had immediately prior to the Execution
Date. From the Transition Date through the Retirement Date, Executive shall
serve as a Special Advisor, with such duties and obligations as may be mutually
agreed upon between Executive and the Board. From the Execution Date through the
Retirement Date, Executive shall perform such succession planning, strategic and
other services reasonably requested by the Board. Executive agrees to fully
cooperate with the orderly transfer of his responsibilities as the Company may
direct, including, without limitation, after the Retirement Date: (i) assisting
in the transition of his duties to a new Chief Executive Officer for a period
not to exceed one hundred eighty (180) days after the Retirement Date; (ii)
complying with any reasonable Company request for information after the
Retirement Date; (iii) making himself reasonably available in connection with
any and all claims, disputes, negotiations, investigations, and lawsuits or
administrative proceedings involving the Company or its affiliates; and (iv)
providing thorough and accurate information or documents, providing truthful
declarations or statements to the Company or its affiliates, meeting with
attorneys or other representatives of the Company or its affiliates, preparing
for and giving thorough and truthful testimony, and/or otherwise cooperating in
the investigation, defense or prosecution of proceedings involving the Company.
2.Payments by the Company. In consideration for (i) Executive’s execution,
without revocation, and compliance with this Agreement, including the release of
claims below, (ii) Executive’s execution of the General Release of Claims
attached hereto as Exhibit A (“Release”) no earlier than the day following the
Retirement Date, (iii) Executive not revoking the Release prior to the eighth
day following such execution and (iv) Executive providing the services set forth
in paragraph 1 and provided that the Company does not terminate Executive’s
employment for Cause, the following compensation will be provided to Executive:
(i) base salary at a rate no less than Executive’s base salary in effect on the
Execution Date for the period from the Execution Date through the second
anniversary of the Execution Date and $10,000 per month thereafter through the
Retirement Date; (ii) continued vesting in Executive’s outstanding equity awards
under the Company’s 2011 Equity Incentive Plan according to their terms during
the period from the Execution Date through the Retirement Date; (iii)
eligibility for a restricted stock unit grant under the Company’s 2011 Equity
Incentive Plan as determined by the Board (or a designated committee thereof)
after consultation with Executive, with any such equity award to be granted at
the time that equity awards are made to other executives of the Company in the
fall of 2019 but only if the Transition Date has not occurred by such date and
provided that the vesting schedule for any such restricted stock unit grant
shall be such that the award shall be 100% vested no later than the Retirement
Date provided Executive’s service under this Agreement continues through the
Retirement Date (such base salary, continued vesting and eligibility for 2019
equity award,


2

--------------------------------------------------------------------------------







Exhibit 10.2


collectively, “Benefits”); and (iv) continued participation until the second
anniversary of the Execution Date in the Company’s Variable Compensation Plan
and benefit programs to the extent provided and consistent with their terms. If
Executive dies prior to the Retirement Date, Executive’s equity awards under the
2011 Equity Incentive Plan outstanding as of Executive’s death shall vest with
all outstanding time-based equity awards vesting as of Executive’s death and
being delivered as soon as practicable after Executive’s death and the number of
outstanding performance-based equity awards that vest based on performance being
determined after the end of the performance period in the same manner as for
other executives of the Company and delivered at approximately the same time as
for other executives of the Company. Executive acknowledges and understands that
amounts payable pursuant to this Agreement will be reduced by any and all
applicable federal, state, or local payroll tax withholding or other authorized
deductions permitted by applicable law. Executive also acknowledges and
understands that this Agreement provides no other rights to compensation or
benefits for the period from the Execution Date through the Retirement Date
other than as set forth in this paragraph and paragraph 3 of this Agreement.
Executive acknowledges that the Benefits provided to Executive as set forth
above and the Change of Control Benefits (as defined in paragraph 3 below) are
greater than the sum to which Executive is otherwise entitled to receive without
executing this Agreement, and Executive agrees that these Benefits and the
Change of Control Benefits are in excess of those to which Executive is
otherwise entitled without a release of claims under the Company’s policies and
procedures, or under any law, agreement or plan, written, oral or implied.
3.Change of Control. If a Change of Control (as defined in the Company’s Change
of Control Severance Plan effective December 6, 2018 (“Change of Control
Severance Plan”)) (“Change of Control”) occurs prior to the Retirement Date,
then the Company may terminate Executive’s employment or the Executive may
terminate his employment pursuant to this paragraph.   If the Company terminates
Executive’s employment prior to the Retirement Date on (or In Anticipation of a
Change of Control (as defined in the Change of Control Severance Plan)), or
after a Change of Control without Just Cause (as defined in the Change of
Control Severance Plan) or if the Executive terminates his employment prior to
the Retirement Date on or after a Change of Control for Good Reason  (as defined
in the Change of Control Severance Plan based upon Executive’s duties,
responsibilities and authority as Chief Executive Officer on the Execution Date
and without regard to the time limitations for notice such that if Executive is
not Chief Executive Officer he will have Good Reason), then Executive shall be
entitled to the payments he would have received under the Change of Control
Severance Plan upon such termination  of employment in the same manner as if he
were a CEO participant in such Change of Control Severance Plan including a
Severance Payment in the amount set forth in Section 4.3(a) of the Change of
Control Severance Plan, equity compensation acceleration as set forth in Section
4.5(a) of the Change of Control Severance Plan and Benefit Continuation Payments
pursuant to Section 4.5(b) of the Change of


3

--------------------------------------------------------------------------------







Exhibit 10.2


Control Severance Plan (collectively, “Change of Control Benefits”). If
Executive’s employment terminates prior to the Retirement Date due to
Executive’s death and a Change of Control occurs on or prior to the Retirement
Date, then Executive’s beneficiaries shall be entitled to the payments Executive
would have received under the Change of Control Severance Plan upon a
termination of Executive’s employment in the same manner as if he were a CEO
participant in such Change of Control Severance Plan on the date of the Change
of Control and had his employment terminated on such date of the Change of
Control including a Severance Payment in the amount set forth in Section 4.3(a)
of the Change of Control Severance Plan, equity compensation acceleration as set
forth in Section 4.5(a) of the Change of Control Severance Plan and Benefit
Continuation Payments pursuant to Section 4.5(b) of the Change of Control
Severance Plan with base pay, bonus pay and equity determined as of the date
immediately preceding Executive’s death but in no event shall there be a
duplicate payment, including without limitation, of equity.       Neither
Executive nor his beneficiaries shall be entitled to any further salary under
this Agreement after termination of Executive’s employment pursuant to this
paragraph.    If a Change of Control occurs and Executive continues to provide
service pursuant to this Agreement through the Retirement Date, the Change of
Control Benefits shall be paid to Executive in a lump sum on the Retirement
Date.
4.Resignation from All Positions. Effective immediately prior to the Transition
Date, Executive hereby resigns from any and all positions he holds with the
Company including, without limitation, Chief Executive Officer, President and a
director of the Board except for the position of Special Advisor, and will not
thereafter represent himself as being an executive officer or director of the
Company for any purpose. After the Retirement Date, Executive will not represent
himself as being an executive officer, director, officer, attorney, agent or
representative of the Company for any purpose.
5.Retirement Date and Certain Requirements. Executive’s employment relationship
with the Company will be terminated as of the Retirement Date, unless earlier
terminated by the Company for Cause (as hereafter defined) or in connection with
a Change of Control as set forth in paragraph 3. The period of Executive’s
employment relationship with the Company is herein referred to as the “Term”.
Executive understands and agrees that the terms contained in this Agreement are
offered by the Company contingent upon Executive’s fulfillment of his
obligations under this Agreement including, without limitation, unless otherwise
determined by the Board, serving as Chief Executive Officer and President until
the Transition Date and as a Special Advisor from the Transition Date through
the earlier of the Retirement Date or the termination of employment pursuant to
paragraph 3 and cooperation in an orderly transition of Executive’s duties and
execution and nonrevocation of the release contained within this Agreement and
the execution and nonrevocation of the Release. For purposes of this Agreement,
“Cause” means (i)(A) refusal or failure to substantially perform (other than
incapacity due to physical or mental illness) Executive’s


4

--------------------------------------------------------------------------------







Exhibit 10.2


duties as defined in paragraph 1 or breach of the provisions of this Agreement;
provided that if curable, the failure to substantially perform or breach of the
provisions of this Agreement will constitute “Cause” only if such failure or
breach continues after the Board has provided Executive with a written demand
for substantial performance setting forth in detail the specific respects in
which it believes Executive has not substantially performed Executive’s duties
or breached the Agreement and has provided Executive a reasonable opportunity to
cure the same; (B) Executive’s refusal or failure to adhere to any policy of the
Company or follow any lawful directive of the Board or the Chief Executive
Officer provided that if curable, the failure will constitute “Cause” only if
such failure continues after the Board has provided the Executive with a written
demand for adherence to such policy or following of the directive and Executive
has been provided a reasonable opportunity to cure the same; or (C) Executive
discriminates or harasses, as determined in good faith by the Board after a
formal investigation by an outside investigator (which must include a good faith
discussion with the Executive), another employee or contractor of the Company or
any of its affiliates on the basis of gender, race, color, creed, religion,
sexual orientation, marital status, veteran status, or any other category
protected by applicable law; (ii) Executive’s breach of a fiduciary duty owed to
the Company or any of its affiliates; (iii)(A) Executive’s commission of a
felony; (B) Executive’s misappropriation (or attempted misappropriation) of any
of the funds, information, or property of the Company or any of its affiliates;
or (C) Executive’s commission of any other act or willful omission involving
theft, moral turpitude, misappropriation, embezzlement, fraud or dishonesty; or
(iv) other misconduct or gross negligence by Executive that has caused or is
likely to cause, as determined in good faith by the Board, a materially adverse
impact, monetary, reputational or otherwise, to the Company or on Executive’s
ability to effectively perform Executive’s duties with the Company or any
affiliate.
6.Valid Consideration. Executive and Company agree that the Benefits described
in paragraph 2 and the Change of Control Benefits described in paragraph 3 are
each in excess of those required by the Company’s policies or procedures or by
any pre-existing contractual obligation of the Company or by any statute,
regulation or ordinance, and such excess amounts are offered by the Company
solely as consideration for this Agreement. In the event Executive fails to
abide by the terms of this Agreement, the Company may elect, at its option and
without waiver of other rights or remedies it may have, not to pay or provide
any excess Benefits, and if in breach of paragraph 7 to seek to recover
previously paid excess Benefits or Change of Control Benefits.
7.Noncompetition and Reaffirmation of Restrictive Agreements. Executive
acknowledges the goodwill the Company has built up in conjunction with its
business operations, at significant time and expense to the Company. Employee
therefore agrees that, during the Term, unless agreed to in writing by the Board
or the Chief Executive Officer of the Company, Employee will not, directly or
indirectly, whether through his own business, or as an employee, salesman,


5

--------------------------------------------------------------------------------







Exhibit 10.2


consultant, independent contractor, officer or director, or otherwise, for any
person or entity, aid or assist in any manner, any person or entity that engages
in a business which is which is competitive with the current or reasonably
anticipated business of the Company, including, without limitation, the laser
industry or the photonics industry; provided, however, Employee may own,
directly or indirectly, solely as an investment, securities of any company which
is registered on any national securities exchange or actively traded in a
generally recognized over the counter market so long as Employee owns less than
two percent (2%) of the outstanding securities of such company. Executive
expressly reaffirms and incorporates as part of this Agreement any and all
confidentiality, intellectual property and non-solicitation provisions of any
agreement with the Company.
8.Waiver and Release. To the extent permitted by applicable law, in exchange for
the consideration provided in this Agreement, Executive, for himself and his
heirs, executors, representatives, agents, insurers, administrators, successors
and assigns (collectively, “Releasors”) irrevocably and unconditionally fully
and forever waives, releases and discharges the Company and each and all of its
present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, attorneys, members, and each of their
successors and assigns, and all persons acting by, through, under or in concert
with, and individually in their official capacities (collectively, “Releasees”)
from any and all claims, demands, actions, causes of action, obligations,
judgments, rights, fees, damages, liabilities and expenses (inclusive of
attorneys’ fees) of any kind whatsoever, whether known or unknown (collectively,
“Claim” or “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that Releasors may have, have ever had or
may in the future have arising out of, or in any way related to Executive’s
hire, benefits, employment, termination or separation from employment and any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter that existed or arose on or before the date of his execution of
this Agreement, including, but not limited to any claims, under (as amended) the
United States Constitution, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Equal
Pay Act, the Employee Retirement Income Security Act (with respect to unvested
benefits), the Civil Rights Act of 1991, 42 U.S.C. section 1981, the
Sarbanes-Oxley Act of 2002, the Worker Adjustment and Retraining Notification
Act, the Family Medical Leave Act, the Rehabilitation Act, the Occupational
Safety and Health Act, the Fair Labor Standards Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Business and Professions Codes, Civil Code, Labor Code, and Government Code,
and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and any common law tort
and/or contract claims, including, but not limited to, any claims of wrongful
discharge, defamation, emotional distress, tortious interference with contract,
invasion of privacy, nonphysical injury, personal injury or sickness or any
other harm.


6

--------------------------------------------------------------------------------







Exhibit 10.2


Nothing in this Agreement will be construed to (i) limit or affect Executive’s
right to challenge the validity of this release; (ii) in any way interfere with
Executive’s right and responsibility to give truthful testimony under oath; or
(iii) prohibit Executive from participating in an investigation, filing a charge
or otherwise communicating with any federal, state or local government office,
official or agency, including, but not limited to, the Equal Employment
Opportunity Commission, Department of Labor, National Labor Relations Board, or
the Securities and Exchange Commission. However, Executive expressly promises
never to seek or accept any compensatory damages, back pay, front pay, or
reinstatement remedies with respect any Claim that Executive has released in
this Agreement. Furthermore, this waiver and release of claims excludes, and
Executive does not waive, release or discharge, any claims under state workers’
compensation or unemployment laws Executive has against the Company and/or any
claims by Executive that cannot be released by a private settlement agreement.
In addition, nothing in this Agreement waives, releases or discharges (i) any
claim regarding rights of indemnification and receipt of legal fees and expenses
to which you are entitled under the Indemnification Agreement between the
Company and Executive, the Company’s or an affiliate of the Company’s
Certificate of Incorporation or By-laws (or similar instrument) or pursuant to
applicable law or modifies, amends, or otherwise limits in any manner any rights
Executive may have under the Indemnification Agreement or (ii) any of
Executive’s vested rights under the Coherent, Inc. 401(k) Retirement Plan, the
Coherent, Inc. Deferred Compensation Plan or health benefit programs.
9.Unknown Claims. Executive agrees that his waiver and release of claims extends
to all Claims of every nature and kind, known or unknown, suspected or
unsuspected, past or present, arising from or attributable to Executive’s
employment or separation of employment with the Company. Executive therefore
waives the protection of California Civil Code section 1542 or any analogous
state law or federal law or regulation. Section 1542 reads as follows:
A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her, would have materially
affected his or her settlement with the debtor or released party.
10.Confidential Information and Non-Solicitation.
A.
Executive understands and agrees that, by reason of his employment by the
Company, Executive had access to confidential, proprietary and secret
information, documents, materials and other information, in tangible and
intangible form about the Company, its business, its customers and its methods
of operation (collectively, “Confidential Information”), including but not
limited to all trade secrets, confidential knowledge, data or other proprietary
information relating to products, processes, know-how, designs,



7

--------------------------------------------------------------------------------







Exhibit 10.2


formulas, developmental or experimental work, computer programs, technology,
products, product specifications, techniques, inventions, discoveries,
improvements, research, test results, databases, other original works of
authorship, customer lists or other information related to customers or
prospective customers, marketing, sales and business plans, strategies,
forecasts, budgets, projections, other financial information, cardholder
information, or other information pertaining to any business of the Company or
any of its employees, customers, clients, members, joint ventures, vendors,
licensees, consultants or third parties with whom it does business. Executive
understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used.
Executive will treat all Confidential Information as strictly confidential and
will not disclose or use any Confidential Information that Executive acquired,
developed or created by reason of Executive’s employment, except (i) if
compelled by a valid subpoena or as otherwise required by law, but, in any such
case, and to the extent permitted by law, only after providing the Company with
prior written notice as soon as practicable and with reasonable opportunity to
contest such subpoena or other requirement for information, (ii) for information
that is or becomes publicly available other than through Executive’s breach of
any of Executive’s obligations to the Company, (iii) pursuant to paragraph 14
below, or (iv) pursuant to 18 U.S.C. section 1833(b) described below.
B.
Notwithstanding the nondisclosure obligations contained in paragraph 10.A. and
paragraph 11, pursuant to 18 U.S.C. section 1833(b), Executive understands that
he will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that is made: (1) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Executive further understands that if he files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secret to an attorney and use the trade secret



8

--------------------------------------------------------------------------------







Exhibit 10.2


information in the court proceeding if Executive: (1) files any document
containing the trade secret under seal; and (2) does not disclose the trade
secret, except pursuant to court order. Executive understands that in the event
it is determined that disclosure of Company trade secrets was not done in good
faith as described in this paragraph 10.B, Executive may be subject to
substantial damages, including punitive damages and attorneys’ fees.
C.
In addition, Executive will not, directly or indirectly, use Confidential
Information to solicit, induce or influence any customer, supplier, lender,
lessor or any other person having a business relationship with the Company to
discontinue or reduce the extent of such relationship. For the Term and through
the period ending on the twelve-month anniversary of the Retirement Date (the
“Restricted Period”), Executive will not, without the prior written consent of
the Board, disrupt, damage or interfere with the Company’s business by directly
or indirectly, recruiting, soliciting, or otherwise inducing or influencing any
person who is employed by the Company in a managerial capacity in the
management, design, production, operation, technology, sales or marketing areas
of the Company or any person who is performing any of the above functions for
the Company as an independent contractor to discontinue such employment or other
relationship. Nothing set forth in this Agreement prohibits Executive from being
employed by or engaged in a competing business without using the Company’s
Confidential Information.

D.
Executive further understands and acknowledges that this Confidential
Information and the Company’s ability to reserve it for the exclusive knowledge
and use of the Company is of great competitive importance and commercial value
to the Company, and that improper use or disclosure of the Confidential
Information by Executive might cause the Company to incur financial costs, loss
of business advantage, liability under confidentiality agreements with third
parties, civil damages and criminal penalties. Executive further agrees that a
breach of this paragraph by him may give rise to an irreparable injury to the
Company, which may not be adequately compensated by damages. Accordingly, in the
event of a breach or threatened breach by Executive of this paragraph, the
Company will be entitled to injunctive relief in addition to any damages to
which it may be entitled and Executive expressly waives the requirement of any
posting of a bond in such action.



9

--------------------------------------------------------------------------------







Exhibit 10.2


11.Inventions. In exchange for receiving the benefits set forth in this
Agreement, Executive hereby assigns to the Company, or its designee, all of
Executive’s right, title and interest throughout the world in and to any and all
inventions, original works of authorship, designs, trademarks, formulae,
processes, domain names, databases (and their contents), developments, concepts,
know-how, improvements of trade secrets, whether or not patentable or
registrable under patent, copyright, trademark or similar laws, (“Inventions”)
which Executive solely or jointly conceived or developed or reduced to practice,
or caused to be conceived or developed or reduced to practice, during
Executive’s employment with the Company up through the Retirement Date.
Executive acknowledges and agrees that Executive does not have any Inventions
which were made by Executive prior to the commencement of Executive’s employment
with the Company. Upon request by the Company, Executive agrees to execute any
and all applications, assignments or other instruments that the Company deems
necessary to evidence the foregoing assignment or to apply for and obtain
patents or trademark or copyright registrations in the United States or any
foreign country or otherwise to protect the Company’s interest in this Agreement
(without additional compensation to Executive). Furthermore, Executive hereby
appoints each of the Company’s managers, acting severally, as Executive’s
attorney-in-fact to execute such documents on Executive’s behalf. Executive
understands that the provisions of this assignment of inventions to the Company
are limited by Section 2870 of the California Labor Code, which states the
following: 2870. (a) Any provision in an employment agreement which provides
that an employee shall assign, or offer to assign, any of his or her rights in
an invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either: (1) Relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (2) Result from any work
performed by the employee for the employer. (b) To the extent a provision in an
employment agreement purports to require an employee to assign an invention
otherwise excluded from being required to be assigned under subdivision (a), the
provision is against the public policy of this state and is unenforceable.
12.Return of Property. Upon the Retirement Date, Executive will return to the
Company all files, memoranda, records, credit cards, pagers, computers, computer
files, passwords and pass keys, card keys, or related physical or electronic
access devices, and any and all other property received from the Company or any
of its current or former executives or generated by Executive in the course of
employment; provided that Executive shall be allowed to retain his mobile
number. Upon the Retirement Date, Executive will delete all electronic data and
files pertaining to Executive’s job or the Company’s business operations,
existing on Executive’s personal computers, other personal electronic devices,
and on any email account maintained or accessible by Executive. Without
limitation on the foregoing, Executive will upon the Retirement Date return to
the Company


10

--------------------------------------------------------------------------------







Exhibit 10.2


all of the Company’s property, including records, vendor/client lists, other
lists, data, notes, reports, proposals, correspondence, specifications,
drawings, blueprints, sketches, laboratory notebooks, flow charts, materials,
equipment, other documents or property or other non-public information, or
copies or reproductions of any of the aforementioned items, electronic devices
(including, but not limited to, any laptop computer, blackberry or similar
device, or cellphone), or other documents or property which, in each case,
Executive obtained, received or produced in connection with his employment with
the Company or that was within Executive’s possession and control.
13.Non-Disparagement. Subject to paragraph 10.A. above and paragraph 14 below,
and except to the extent Executive provides testimony under oath, Executive will
not make any statements, whether orally or in writing, about the Company or any
of its present or former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, members, or any of their successors
or assigns, or to engage in conduct which could reasonably be expected to
adversely affect the reputation or business of the Company and/or any of its
present or former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, members, and each of their successors
and assigns.
14.Permitted Communications. Executive acknowledges that nothing in this
Agreement prohibits or restricts Executive from initiating communications
directly with, responding to any inquiry from, or providing information to or
testimony before, the Securities and Exchange Commission, Department of Justice,
or any other governmental agency or self-regulatory organization, about actual
or potential violations of laws or regulations. Executive further acknowledges
that Executive is not required to obtain the Company’s prior authorization
before engaging in such communications, nor is Executive required to inform the
Company about such communications.
15.No Admission. The Parties agree and acknowledge that this Agreement, and
compliance with this Agreement, will not be construed as an admission by the
Company of any liability whatsoever, or as an admission by the Company of any
violation of the rights of Executive or any person, or violation of any order,
law, statute, duty, or contract whatsoever against Executive or any person.
16.Assignment. This Agreement will be binding upon the Parties and upon their
heirs, administrators, representatives, executors, successors, and assigns, and
will inure to the benefit of said parties and each of them and to their heirs,
administrators, representatives, executors, successors, and assigns. Executive
expressly warrants that he has not transferred to any person or entity any
rights, causes of action or claims released in this Agreement. Any purported
assignment by Executive will be null and void.


11

--------------------------------------------------------------------------------







Exhibit 10.2


17.Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement will be held as unenforceable and thus stricken, such holding
will not affect the validity of the remainder of this Agreement, the balance of
which will continue to be binding upon the Parties with any such modification to
become a part of, and treated as though originally set forth in, this Agreement.
The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied in this Agreement to the maximum extent permitted by law.
However, if a court should hold that Executive’s waiver and release of claims is
void or voidable, in whole or in part, the Company at its election may recover
the excess Benefits paid or provided under this Agreement.
18.Entire Agreement. This Agreement, including the Release, sets forth the
entire agreement between the Parties and fully supersedes any and all prior
agreements or understandings, written or oral, between the Parties pertaining to
the subject matter of this Agreement (except that Executive will continue to be
bound by the confidentiality, intellectual property and non-solicitation
provisions of any agreement with the Company and/or any similar agreement
previously executed by Executive will remain fully enforceable and binding on
the Parties, all subject to paragraphs 10.A and 14 of this Agreement). Executive
acknowledges and confirms that he will be entitled to the benefits of the
Company’s Change of Control Severance Plan only as set forth in paragraph 3 and
that he will not be entitled to benefits of the Company’s Change of Control
Severance Plan with respect to any Change of Control occurring on or after
Executive’s Retirement Date. Executive represents and acknowledges that in
executing this Agreement Executive did not rely and has not relied upon any
representation or statement made by the Company or by any of the Company’s
agents, attorneys, or representatives with regard to the subject matter, basis
or effect of this Agreement or otherwise, other than those specifically stated
in this written Agreement. This Agreement may be modified only in a written
document signed by the Parties and referring specifically to this Agreement.
19.Governing Law. This Agreement will be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the Parties.
Except to the extent that federal law applies, this Agreement is entered into
under California law and will be construed and governed under the laws of the
State of California
20.Arbitration and Equitable Relief.


12

--------------------------------------------------------------------------------







Exhibit 10.2


A.The Company and Executive agree that any dispute or controversy arising out
of, in relation to, or in connection with this Agreement, or the making,
interpretation, construction, performance or breach thereof, will be finally
settled by binding arbitration in San Francisco, California under the then
current rules of JAMS by one (1) arbitrator appointed in accordance with such
rules. The arbitrator may grant injunctive or other relief in such dispute or
controversy. The decision of the arbitrator, will be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court of competent jurisdiction. The Parties agree
that, any provision of applicable law notwithstanding, they will not request and
the arbitrator will have no authority to award, punitive or exemplary damages
against any party. Unless otherwise required by applicable law, the costs of the
arbitration, including administrative and arbitrator’s fees, will be shared
equally by the parties. Each party will bear the cost of its own attorneys’ fees
and expert witness fees.
B.The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this Agreement and without abridgment of
the powers of the arbitrator.
C.EXECUTIVE HAS READ AND UNDERSTANDS THIS PARAGRAPH 20. EXECUTIVE UNDERSTANDS
THAT BY SIGNING THIS AGREEMENT, EXECUTIVE WILL BE OBLIGATED TO SUBMIT ANY CLAIMS
ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE
INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION
THEREOF, TO BINDING ARBITRATION, EXCEPT AS PROVIDED IN PARAGRAPH 20.B., AND THAT
THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE RELATIONSHIP BETWEEN THE PARTIES.
21.Taxes. The Company and affiliates make no representations with regard to the
effect on Executive’s federal, state, or local income tax liability with regard
to the Benefits or Change of Control Benefits and any other payments or benefits
being provided to Executive. Executive hereby assumes full and sole
responsibility for payment of taxes due, if any, on the consideration tendered
herein and further agrees to defend, indemnify, and hold the Company and its
affiliates harmless from and against any loss, liability, obligation, action,
cause of action, claims, demands, or other


13

--------------------------------------------------------------------------------







Exhibit 10.2


expenses of any nature whatsoever, relating to, in connection with, or arising
out of the payment of said taxes and interest, and/or penalties imposed, arising
out of any such tax.
22.Section 409A. The Company and Executive intend that this Agreement and the
payments provided hereunder be exempt from the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”) to the maximum
extent possible, or to the extent Section 409A is applicable to this Agreement,
the Company and Executive intend that this Agreement and any payments thereunder
comply with the deferral, payout and other limitations and restrictions imposed
under Section 409A. Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted, operated and administered in a manner
consistent with such intentions; provided, however that in no event shall the
Company or any of its affiliates (or any of their successors) be liable for any
additional tax, interest or penalty that may be imposed on the Executive
pursuant to Section 409A or for any damages incurred by the Executive as a
result of this Agreement (or the payments hereunder) failing to comply with, or
be exempt from Section 409A. Without limiting the generality of the foregoing,
and notwithstanding any other provision of this Agreement to the contrary if at
the time the Executive’s employment hereunder terminates, the Executive is a
“specified employee” within the meaning of Section 409A, then to the extent
necessary to avoid subjecting the Executive to the imposition of any additional
tax or interest under Section 409A, amounts that would (but for this provision)
be payable within six months following the date of the Executive’s separation
from service shall not be paid to the Executive during such period, but shall
instead be paid in a lump sum on the first payroll date that occurs on or after
the date six months and one day following the date of such Executive’s
separation from service or, if earlier, upon the Executive’s death.
23. Knowing and Voluntary Acknowledgement. Executive agrees and acknowledges
that: (a) Executive has read the terms of this Agreement and understands all of
its terms; (b) Executive is hereby advised of Executive’s right to consult with
an attorney of his choice prior to executing this Agreement; (c) this Agreement
represents an important legal and binding agreement, that he is executing this
Agreement voluntarily, free from duress, undue pressure or influence, harassment
or intimidation and that he enters into it with full knowledge of its intent and
terms; and (d) he is not waiving or releasing rights or claims that may arise
after his execution of this Agreement.
Executive understands and agrees that Executive has been given at least 21 days
(the “Consideration Period”) within which to consider this Agreement and its
ramifications and discuss the terms of this Agreement with the Company before
executing it. Executive further acknowledges that any modification of this
Agreement, whether material or immaterial, will not restart or change the
Consideration Period.


14

--------------------------------------------------------------------------------







Exhibit 10.2


Executive further understands and agrees that once Executive signs this
Agreement, he will have an additional 7 days in which to revoke his acceptance
of this Agreement. To do so, Executive must provide notice of revocation prior
to the expiration of the 7-day revocation period to Mark Rakic, Senior Vice
President of Human Resources in writing via hand delivery, fax at (408)-764-4820
or by e-mail to, if using email, with a copy to, or to their designated
successors. Provided Executive has not revoked his acceptance of this Agreement
during such 7-day revocation period, this Agreement shall become effective the
eighth day after the Executive signs this Agreement (“Effective Date”).
Executive acknowledges that, even if this Agreement is not executed or is
canceled or revoked by Executive, the provisions of the Employee Agreement, that
otherwise by their terms survive termination of Executive’s employment shall
remain in full force and effect.
24.Counterparts. This Agreement may be signed in counterparts, each of which
will be deemed an original, but all of which, taken together, will constitute
the same instrument; provided, however, that this Agreement will be of no force
or effect unless executed by both Parties. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.
25.Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates
indicated below.


 
 
 
 
 
 
COHERENT, INC.


 
JOHN R. AMBROSEO
 
 
 
By:
/s/Kevin Palatnik
 
/s/ John Ambroseo
 
 
 
 
Its:
EVP & CFO
 
 
 
 
 
 
Dated:
April 13, 2019
 
Dated:
April 13, 2019





15

--------------------------------------------------------------------------------








Exhibit 10.2



EXHIBIT A
GENERAL RELEASE OF CLAIMS
This General Release of Claims (“Release”) is entered into on the date set forth
below by John R. Ambroseo (“Executive”) and Coherent, Inc. for and on behalf of
itself and its predecessors, successors, assigns, parents, subsidiaries,
branches, affiliated entities and related entities (collectively, “Company”). In
consideration for the Benefits or Change of Control Benefits set forth in the
CEO Transition and Retirement Agreement dated ___________________ (“Agreement”)
and as a condition to Executive’s right to receive the Benefits or Change of
Control Benefits (as described and set forth in the Agreement), Executive hereby
agrees as follows:
1.Waiver and Release. To the extent permitted by applicable law, in exchange for
the consideration provided in the Agreement, Executive, for himself and his
heirs, executors, representatives, agents, insurers, administrators, successors
and assigns (collectively, “Releasors”) irrevocably and unconditionally fully
and forever waives, releases and discharges the Company and each and all of its
present and former officers, agents, directors, managers, employees,
representatives, affiliates, shareholders, attorneys, members, and each of their
successors and assigns, and all persons acting by, through, under or in concert
with, and individually in their official capacities (collectively, “Releasees”)
from any and all claims, demands, actions, causes of action, obligations,
judgments, rights, fees, damages, liabilities and expenses (inclusive of
attorneys’ fees) of any kind whatsoever, whether known or unknown (collectively,
“Claim” or “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that Releasors may have, have ever had or
may in the future have arising out of, or in any way related to Executive’s
hire, benefits, employment, termination or separation from employment and any
actual or alleged act, omission, transaction, practice, conduct, occurrence or
other matter that existed or arose on or before the date of his execution of
this Release, including, but not limited to any claims, under (as amended) the
United States Constitution, Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the Equal
Pay Act, the Employee Retirement Income Security Act (with respect to unvested
benefits), the Civil Rights Act of 1991, 42 U.S.C. section 1981, the
Sarbanes-Oxley Act of 2002, the Worker Adjustment and Retraining Notification
Act, the Family Medical Leave Act, the Rehabilitation Act, the Occupational
Safety and Health Act, the Fair Labor Standards Act, the California Fair
Employment and Housing Act, the California Family Rights Act, the California
Business and Professions Codes, Civil Code, Labor Code, and Government Code,
and/or any other federal, state or local law (statutory, regulatory or
otherwise) that may be legally waived and released and any common law tort
and/or contract claims, including, but not limited to, any claims of wrongful
discharge, defamation, emotional distress,


1



--------------------------------------------------------------------------------





tortious interference with contract, invasion of privacy, nonphysical injury,
personal injury or sickness or any other harm.
Nothing in this Release or the Agreement will be construed to (i) limit or
affect Executive’s right to challenge the validity of this release; (ii) in any
way interfere with Executive’s right and responsibility to give truthful
testimony under oath; or (iii) prohibit Executive from participating in an
investigation, filing a charge or otherwise communicating with any federal,
state or local government office, official or agency, including, but not limited
to, the Equal Employment Opportunity Commission, Department of Labor, National
Labor Relations Board, or the Securities and Exchange Commission. However,
Executive expressly promises never to seek or accept any compensatory damages,
back pay, front pay, or reinstatement remedies with respect any Claim that
Executive has released in this Release or the Agreement. Furthermore, this
waiver and release of claims excludes, and Executive does not waive, release or
discharge, any claims under state workers’ compensation or unemployment laws
Executive has against the Company and/or any claims by Executive that cannot be
released by a private settlement agreement. In addition, nothing in this Release
waives, releases or discharges (i) any claim regarding rights of indemnification
and receipt of legal fees and expenses to which you are entitled under the
Indemnification Agreement made between the Company and Executive, the Company’s
or an affiliate of the Company’s Certificate of Incorporation or By-laws (or
similar instrument) or pursuant to applicable law or (ii) any of Executive’s
vested rights under the Coherent, Inc. 401(k) Retirement Plan, the Coherent,
Inc. Deferred Compensation Plan or health benefit programs.
Executive affirms that he has been paid and/or has received all compensation,
wages, bonuses and/or benefits to which he may be entitled and no other
compensation, wages, bonuses and/or benefits are due to Executive except as
provided in the Agreement. Executive represents that he has reported all
injuries and illnesses arising out of Executive’s employment with the Company;
has been properly provided any leave of absence required by applicable law
because of his or a family members’ health condition or any other qualifying
leave; and has not been subject to any improper treatment, conduct, or actions
due to a request for or taking such leave.
2.Unknown Claims. Executive agrees that his waiver and release of claims extends
to all Claims of every nature and kind, known or unknown, suspected or
unsuspected, past or present, arising from or attributable to Executive’s
employment or separation of employment with the Company. Executive therefore
waives the protection of California Civil Code section 1542 or any analogous
state law or federal law or regulation. Section 1542 reads as follows:
A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her, would have materially
affected his or her settlement with the debtor or released party.


2

--------------------------------------------------------------------------------





3.Knowing and Voluntary Acknowledgement. Executive agrees and acknowledges that:
(a) Executive has read the terms of this Release and understands all of its
terms; (b) Executive is hereby advised of Executive’s right to consult with an
attorney of his choice prior to executing this Release; (c) this Release
represents an important legal and binding agreement, that he is executing this
Release voluntarily, free from duress, undue pressure or influence, harassment
or intimidation and that he enters into it with full knowledge of its intent and
terms; and (d) he is not waiving or releasing rights or claims that may arise
after his execution of this Release.
Executive understands and agrees that Executive has been given at least 21 days
(the “Release Consideration Period”) within which to consider this Release and
its ramifications and discuss the terms of this Release with the Company before
executing it. Executive further acknowledges that any modification of this
Release, whether material or immaterial, will not restart or change the Release
Consideration Period.
Executive further understands and agrees that once Executive signs this Release,
he will have an additional 7 days in which to revoke this Release. To do so,
Executive must provide notice of revocation prior to the expiration of the 7-day
revocation period to Mark Rakic, Senior Vice President of Human Resources in
writing via hand delivery, fax at (408)-764-4820 or by e-mail to
Mark.Rakic@coherent.com, if using email, with a copy to
bret.dimarco@coherent.com, or their designated successors. Provided Executive
has not revoked this Release during such 7-day revocation period, this Release
shall become effective the eighth day after the Executive signs this Release
(“Release Effective Date”).
IN WITNESS WHEREOF, Executive has executed this Release as of the date indicated
below.
 
 
 
 
 
 
 
 
 
Dated:
 







3